Citation Nr: 0015309	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  99-00 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for numbness of the 
right foot, claimed as secondary to service-connected 
residuals of a right knee injury.

2.  Entitlement to an increased rating for residuals of a 
right knee injury, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from May 1971 to May 1975.  In 
an August 1998 rating action, the RO continued a 30 percent 
evaluation for the veteran's service connected residuals of a 
right knee injury and denied service connection for a right 
foot condition as secondary to the service connected 
residuals of a right knee injury.  The veteran appealed both 
issues.  

In a January 1999 substantive appeal to the Board of 
Veterans' Appeals (Board), the veteran requested a hearing 
before a member of the Board at the RO.  In a subsequent 
correspondence dated in January 1999, the veteran stated that 
he wanted a hearing before an RO hearing officer instead of 
the hearing before a Member of the Board at the RO.  A 
hearing before an RO hearing officer was held in February 
1999 and a transcript of the hearing is of record.  

The issue of an increased rating for residuals of a right 
knee injury will be addressed in the remand below.


FINDING OF FACT

There is no competent medical evidence of a nexus between any 
numbness of the right foot and the veteran's service-
connected right knee condition. 



CONCLUSION OF LAW

The claim of entitlement to service connection for numbness 
of the right foot, claimed as secondary to service-connected 
residuals of a right knee injury is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran is currently service connected for residuals of a 
right knee injury that is assigned a 30 percent rating.  He 
asserts that he has numbness of the right foot that is caused 
by his right knee disorder.

In a July 1997 VA outpatient treatment record, the veteran 
complained of numbness and dragging of his right foot for two 
to three months.  It was observed that he had a weak extensor 
muscle of the right foot.  The diagnoses were peroneal and 
peripheral neuropathy, diabetes mellitus, and severe 
degenerative joint disease arthritis, status post wedge 
osteotomy surgery.  

In an August 1997 VA outpatient treatment record, the veteran 
complained of dragging of his right foot.  The diagnoses 
included foot drop (peroneal palsy).    

The veteran was afforded a VA orthopedic examination in 
February 1998.  The examiner noted that the claims folder was 
not available for review.  The veteran complained of numbness 
in his whole foot and an inability to move his toes.  
Examination of the right foot revealed 10 degrees of 
dorsiflexion and 35 degrees of plantar flexion.  The 
ligaments were intact.  All pulses were present.  The veteran 
was able to stand on his toes and heels.  He could pronate 
and supernate.  The examiner noted that the veteran was a non 
insulin dependent diabetic.  There appeared to be normal 
weight bearing and alignment of the Achilles tendon and there 
did not appear to be any valgus or varus deformity of the 
foot, forefoot, or the midfoot.  The diagnosis was numbness 
of the right foot and lower extremity (glove and stocking) 
secondary to diabetes mellitus.  The examiner further 
commented that the veteran had a glove stocking type of 
numbness from the knee down.  He still had plantar flexion 
and dorsiflexion.  Pulses were intact.  It was his impression 
that the numbness was more than likely secondary to his 
diabetes mellitus and was not secondary to his service-
connected right knee.

During a hearing before an RO hearing officer in February 
1999, the veteran testified that he experiences numbness in 
his right leg from basically the knee down to the foot.  He 
stated that he had not experienced problems with his right 
foot until he had operations on his right knee.

II.  Analysis

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  

Service connection also may be granted for "[d]isability 
which is proximately due to or the result of a service-
connected disease or injury. .. " 38 C.F.R. § 3.310(a) 
(1996); Harder v Brown, 5 Vet. App. 183, 187-89 (1993).  That 
regulation has been interpreted to permit service connection 
for the degree of disability resulting from aggravation of a 
nonservice-connected disorder by a service-connected 
disorder.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
When aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.

As a preliminary matter, however, the veteran has the burden 
of submitting evidence that a claim of entitlement to service 
connection is well grounded.  38 U.S.C.A. § 5107(a).  A well-
grounded claim is one that is plausible; that is meritorious 
on its own and capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The veteran must 
submit supporting evidence that is sufficient to justify a 
belief by a fair and impartial individual that the claim is 
plausible. Tripak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Grivois v. Brown, 6 Vet. App. 136, 139 (1994).

The three elements of a well-grounded claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence. See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); 38 C.F.R. § 3.303. This means that there must be 
evidence of disease or injury during service, a current 
disability, and a link between the two; or, in the case of 
secondary service connection, there must be evidence of a 
current disability and a link between that disability and a 
service-connected disability.  Further, the evidence must be 
competent.  That is, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service or a 
service-connected disability, a competent opinion of a 
medical professional is required. See Caluza, 7 Vet. App. at 
504; Reiber v. Brown, 7 Vet. App. 513 (1995).

The veteran currently is service-connected for a right knee 
disability, characterized as residuals of right knee injury.  
He has alleged that this disability aggravates his right foot 
numbness.  However, as a layperson without medical training 
and expertise, he is not competent to offer an opinion on 
medical matters, such as the diagnosis or etiology of a 
disability.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  
Rather, the claim must be supported by evidence and sound 
medical principles, not just assertions.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  

In this case, medical evidence establishes that the veteran 
currently is diagnosed with numbness of the right foot.  
While this appears to meet the first Caluza requirement, the 
Board emphasizes that service connection is available for 
disability, not merely symptoms.  However, even assuming, 
arguendo, for purposes of the well-grounded claim analysis, 
that right foot numbness is representative of a disability 
for VA compensation purposes, the claim for secondary service 
connection is not plausible.  There simply is no medical 
evidence establishing a nexus between the currently claimed 
numbness of the right foot (or disability manifested by 
numbness of the right foot) and his service-connected right 
knee disorder.  There is no medical opinion of record to that 
effect, and the veteran has not indicated that such an 
opinion exists.  In the only medical opinion of record to 
address the etiology of the veteran's right foot numbness, 
the February 1998 VA examiner essentially attributed the 
right foot condition to diabetes mellitus, a nonservice-
connected disorder.  Thus, the third Caluza requirement has 
not been met and the claim must fail.

Accordingly, the Board must conclude that the veteran has 
failed to meet his burden of submitting evidence of a well-
grounded claim.  As such, the VA is under no duty to assist 
the veteran in developing the facts pertinent to the claim.  
See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  
Furthermore, the Board is aware of no circumstances in this 
matter that would put the VA on notice that any additional 
relevant evidence may exist which, if obtained, would well-
ground the appellant's claim of entitlement to service 
connection.  See McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997).  

As a final matter, the Board notes that the RO also denied 
the claim as not well grounded.  Hence, there clearly is no 
prejudice to the veteran in the Board doing likewise.  
Moreover, as the RO has advised the veteran of the basis for 
the denial of the claim and the criteria for presenting a 
well-grounded claim, the Board finds that the duty to inform 
him of the evidence needed to support his claim has been met.  
See 38 U.S.C.A. § 5103(a) (West 1991); Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995). 


ORDER

Service connection for numbness of the right foot, claimed as 
secondary to service-connected residuals of a right knee 
injury is denied.


REMAND

The veteran's right knee disorder, formally characterized as 
post operative residuals of right knee injury with arthritis, 
is evaluated as 30 percent disabling.  X-rays reveal the 
presence of degenerative joint disease of the right knee.  
The veteran contends that has experienced increased problems 
with his right knee.  In particular, he alleges that he has 
lost feeling in his right leg and that it has become unstable 
to point where he cannot walk at times.  In connection with 
his February 1998 VA examination, the veteran reported that 
he had had several surgical procedures on his right knee and 
that his knee hurt all the time, especially in cold, rainy 
weather.

The United States Court of Appeals for Veterans' Claims 
(formerly, the United States Court of Veterans Appeals) 
(Court) has held that, when a veteran alleges he suffers pain 
due to a service-connected musculoskeletal disability in 
which the degree of disability is based on consideration of 
limitation of motion, VA must take into consideration the 
extent of additional functional loss, if any, due to the 
pain, weakened movement, excess or premature fatigability or 
incoordination, to include with repeated use or during flare-
ups.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
38 C.F.R. §§  4.40, 4.45.  

Furthermore, in VAOPGCPREC 23-97, the VA General Counsel 
concluded that a claimant who has arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 and 5257.  See 62 Fed. Reg. 63604 (1997). Thereafter, in 
August 1998, the VA General Counsel issued another pertinent 
precedent opinion that may have a bearing on the issue on 
appeal. In VAOPGCPREC 9-98 (1998), the VA General Counsel 
further explained that, when a the veteran has a knee 
disability evaluated under Diagnostic Code 5257, to warrant a 
separate rating for arthritis based on X-ray findings, the 
limitation of motion need not be compensable under Diagnostic 
Code 5260 or Diagnostic Code 5261; rather, such limited 
motion must at least meet the criteria for a zero-percent 
rating, or, consistent with 38 C.F.R. § 4.59, there must be 
satisfactory evidence of painful motion.  See 63 Fed. Reg. 
56703 (1998).  Precedent opinions of the VA General Counsel 
are binding on the Board. 
See 38 U.S.C.A. § 7104(c). 

Following a review of the claims file, the Board finds that 
the medical evidence of record, to include the report of the 
February 1998 VA orthopedic examination, does not include 
sufficient findings to permit adequate consideration of the 
rating factors discussed by the Court in its DeLuca decision.  
The examiner indicated that the claims folder was not 
available for review.  

Also, as noted above, recent x-rays revealed degenerative 
joint disease of the right knee.  During hearing before an RO 
hearing officer in February 1999, the veteran testified that 
the knee gives way sometimes, loses strength, is fatigued, 
and is unstable.  He stated that he was let go from his job 
in September 1998 because his employer was afraid that he 
would fall and hurt himself because of his knee condition.  
He has tried to find employment since but has been 
unsuccessful., and the veteran has testified that he 
experiences instability of the knee.  The diagnoses rendered 
by the February 1998 VA examiner were status post medial and 
lateral meniscectomy and wedge osteotomy right knee with 
degenerative joint disease. However, the RO has not 
considered whether separate ratings in this case are 
warranted for arthritis and instability, consistent with the 
VA General Counsel precedent opinion cited to above.

Under these circumstances the Board finds that reexamination 
of the veteran, and readjudication of the claim in light 
pertinent legal authority identified above, is warranted.  
See Caffrey  v. Brown, 6 Vet. App. 377 (1994).  Specifically, 
the RO should consider the applicability of the provisions of 
38 C.F.R. §§ 4.40 and 4.45 (consistent with the DeLuca 
decision noted above), as well whether separate evaluations 
for arthritis and instability, consistent with the provisions 
of both the 23-97 and 9-98 opinions, are warranted.  

Prior to having the veteran undergo further examination, the 
RO should obtain and associate with the claims file all 
outstanding pertinent medical records.  The record reflects 
that the veteran has been treated at the Salisbury VA Medical 
Center, and the most recent outpatient treatment records 
received are dated in August 1997. It is essential that up-
to-date treatment records from such facility be obtained.  In 
this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The RO should also obtain 
outstanding records from any other source(s) or facility(ies) 
identified by the veteran.  

Accordingly, this case is hereby REMANDED to the RO for the 
following actions:

1.  The RO obtain and associate with the 
record all outstanding records VA medical 
records since August 1997 from the 
Salisbury VAMC, and from any other 
source(s) or facility(ies) identified by 
the veteran.  If any requested records 
are not available, that fact should 
clearly be noted in the claims file.  

2.  After all available records requested 
pursuant to paragraph 1, above, are 
associated with the claims file, the RO 
should schedule the veteran for a VA 
orthopedic examination to determine the 
current nature and extent of his service-
connected right knee disorder.  It is 
imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in his claims folder, 
including a complete copy of this REMAND.  
All appropriate tests and studies, 
including X-rays and range of motion 
studies, should be conducted, and all 
clinical findings should reported in 
detail.  The examiner should specifically 
state whether there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and incoordination during 
the examination.  Moreover, the examiner 
should offer an opinion as to whether, 
and to what extent, the veteran 
experiences additional functional loss in 
his knees during flare-ups of pain, 
weakness, excess fatigability, and/or 
incoordination (to include with use or 
upon activity).  To the extent possible, 
the examiner should express such 
functional loss in terms of additional 
degrees of limited motion. If the 
examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly so state.

The physician must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a typewritten 
report.

3. To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND. See Stegall v. West, 11 Vet. App. 
268 (1998).  If actions taken are 
deficient in any manner, appropriate 
corrective action should be undertaken.

4. After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO should review the 
veteran's claim on the basis of all 
pertinent evidence of record, and all 
applicable laws, regulations, and case 
law.  In doing so, the RO should take 
into consideration the extent of 
functional loss due to pain and pain on 
movement, weakness, fatigability, and 
incoordination (consistent with the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 (1998) and DeLuca v. Brown, 8 
Vet. App. 202 (1995)), as well as whether 
separate evaluations for arthritis and 
instability are warranted (consistent 
with VAOPGCPREC 23-97 (1997), and 
VAOPGCPREC 9-98 (1998)).  The RO should 
provide adequate reasons and bases for 
its decision, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this REMAND.

5.  If the benefits sought by the veteran 
continue to be denied, he and his 
representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
his case is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


 



